Citation Nr: 1503582	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-30 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a sleep disorder, to include as due to the service connected back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to January 2011.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2013, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been uploaded to the Veteran's Virtual VA file.

The Board has reviewed the Veteran's electronic files contained in Virtual VA and the Veterans Benefit Management System, and has considered all of the documents contained therein in the decision below.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that the RO issued a decision in November 2014 that removed the Veteran's child from his VA benefits as he had not provided his child's social security number.  In a subsequent December 2014 telephone communication, the Veteran supplied a social security number.  This matter is referred to the RO for additional action, if appropriate.  



FINDING OF FACT

At the April 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wished to withdraw his substantive appeal as to the issue of entitlement to service connection for bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral hearing loss disability are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the April 2013 hearing, the Veteran's representative informed the Board that the Veteran desired to withdraw his substantive appeal of the issue of entitlement to service connection for a bilateral hearing loss disability.   On the Veteran's behalf, the Veteran's representative withdrew the issue of service connection for a bilateral hearing loss disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration with regards to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a hearing loss disability and it must be dismissed.



ORDER

The appeal with respect to the claim of service connection for bilateral hearing loss disability is dismissed.


REMAND

The Veteran is claiming service connection for a sleep disorder.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

At the April 2013 hearing the Veteran testified that towards the end of his service, around October 2010, he underwent a sleep study.  He testified that he was unsure of the actual location where the sleep study was conducted, but believed it was at the Shreveport Hospital.  He was sure it was not at Ft. Polk where he was stationed.

A review of the claim file reveals that, while there are some service treatment records that have been associated with the file, not all of the Veteran's service treatment records were available.  Indeed, the record contains a formal finding of unavailability dated in January 2012.  There is no indication however, that the RO specifically requested records from the Shreveport Hospital.  As there are potentially relevant government records which are still outstanding, and to ensure due process, the Board will remand the claim to allow the AOJ to attempt to obtain the outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain all of the available records for the Veteran from the Shreveport Hospital for any treatment in 2010.  Specifically, the AOJ should request the results of any sleep study in which the Veteran participated.  All efforts to obtain the records should be clearly documented in the claim file.  If the records are unavailable, it must be so noted.

2.  After undertaking the development above, and any additional development deemed necessary the Veteran's claim should be readjudicate.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


